Citation Nr: 0321408	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  97-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1985 to September 
1988.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to service connection for Meniere's disease.


REMAND

A review of this case indicates that the veteran has not 
received adequate notification as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Such notification 
and assistance must be provided by the Agency of Original 
Jurisdiction, that is, the RO.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-49 (Fed. Cir. 2003).  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

3.  Finally, readjudicate the issue on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



